Citation Nr: 1242335	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of shell fragment wounds to the left side of the body.

2.  Entitlement to service connection for residuals of shell fragment wounds to the right side of the body.

3.  Entitlement to an increased evaluation for status post medial meniscal repair of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from November 1964 to March 1965, from April 1968 to February 1970, and from September 1970 to December 1972.  He was stationed in Vietnam from February 1971 to July 1971. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2008, the Veteran had a hearing before a Decision Review Officer (DRO), and the transcript is of record.  

In January 2012, the Board reopened the previously denied claim for service connection for residuals of shell fragment wounds to the right side of the body and remanded that underlying issue-as well as the remaining claims on appeal-for additional development.  Following completion of the requested actions, as well as a continued denial of the Veteran's claims, his appeal was returned to the Board for further appellate review.

There is no indication in the record that the RO has developed and adjudicated the Veteran's informal claim of entitlement to service connection for a left hip disability.  Thus, this claim is again referred to the RO for appropriate action. 

The current appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issues of entitlement to an increased evaluation for status post medial meniscal repair of the left knee and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has residuals of shell fragment wounds to the left side of his body that are related to his military service.

2.  At no time during the current appeal have residuals from shell fragment wounds to the right side of his body been shown.


CONCLUSIONS OF LAW


1.  Resolving reasonable doubt in favor of the Veteran, residuals of shell fragment wounds to the left side of the body are related to his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  Residuals of shell fragment wounds to the right side of the body were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Initially, and with regard to the claim for service connection for residuals of shell fragment wounds to the left side of the body, and as discussed in further detail in the following decision, the Board is granting this aspect of the Veteran's appeal.  Thus, no further discussion of VA's duties to notify and to assist him with this claim is necessary.  

With regard to the claim for service connection for residuals of shell fragment wounds to the right side of the body, the Board notes that a pre-decisional letter dated in August 2006 complied with VA's duty to notify the Veteran with respect to this claim.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim for service connection for residuals of shell fragment wounds to the right side of the body.  VA has obtained service treatment records (STRs), personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) records; afforded the Veteran a physical examination; and provided him the opportunity to give testimony before a DRO.  The VA examination is adequate for adjudication purposes.  The February 2012 VA examiner examined the Veteran and also considered his reported history as well as the entire claims file.  No residuals of shell fragment wounds to the right side of the Veteran's body were found.

The Board notes that the January 2012 Remand instructed the AMC to request STRs for treatment the Veteran allegedly received at Fort Campbell, Kentucky in July 1971.  The AMC has attempted to obtain these records.  In January 2012, the AMC requested "any records of treatment that the veteran may have received at the Fort Campbell Army Hospital between July and August 1971."  In April 2012, the AMC was informed by the National Personnel Records Center (NPRC) that there were no STRs in the Veteran's file and that all STRs had been previously submitted to VA in March 1973.  The Veteran was informed of this fact in a correspondence dated later that month.  In May 2012, the RO issued a formal finding of unavailability of these records.  Furthermore, as will be discussed below, the claims file contains evidence that the Veteran was not hospitalized after arriving at Fort Campbell from Vietnam.  Therefore, in view of the foregoing, the Board concludes that further efforts to locate additional STRs would be futile.

There is no indication in the record that any additional evidence, relevant to the Veteran's right-sided shell fragment wound claim is available and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran contends that he incurred shrapnel wounds to both the right and left sides of his body while stationed in Vietnam.  He further contends that he was initially treated for these injuries in the field, and then was subsequently treated at Fort Campbell.

STRs contain no complaints, findings, or diagnosis relating to shell fragment wounds.  Service personnel records reflect the Veteran's service in the Republic of Vietnam from February 11, 1971 to July 21, 1971.  He is in receipt of the Vietnam Service Medal and the Vietnam Campaign Medal.  The record also contains a copy of a Vietnam Combat Certificate issued to the 173rd Airborne Brigade.  The Board notes that this type of certificate is issued as a unit citation and does not necessarily prove that the Veteran, as part of his unit, engaged in combat in Vietnam.  

In June 1971, while stationed in Vietnam, the Veteran received an Article 15 for failure to obey a lawful order to return to the field.  In a written statement, the Veteran expressed surprise at being sent into the field in the first instance since his MOS of radio mechanic "[did] not call for me to be in the field full time."  He also described medical problems that he experienced while in the field, to include blisters on his feet and kidney trouble.

A "Health Record - Abstract of Service" shows that the Veteran arrived at Fort Campbell on July 22, 1971.  An October 1972 separation examination contains a normal clinical evaluation of all systems. The only problems the Veteran noted on the accompanying medical history report were depression and missing teeth.

A November 14, 1972 letter written by the Veteran documents his reasons for wanting to leave the service, to include trouble finding housing for his family upon arriving in Fort Campbell.

A March 1973 VA examination report shows that the Veteran had worked as a machinist since his December 1972 discharge.  He gave a history of shell fragment wounds to various parts of his body, which reportedly occurred while stationed in Vietnam.  He maintained that he was hospitalized for one month in Vietnam for treatment.  The Veteran also reported that in July 1971, prior to leaving Vietnam, he lost three teeth and suffered a laceration when he was hit in the face by the handle of a jack he was using to change a tire.  The VA examiner noted the presence of several shell fragment wound scars on various parts of the Veteran's body, to include both knees, both legs, the right shoulder, and both forearms.  X-rays of the shoulders, upper arms, elbows, forearms, wrists, and knees showed no osseous, articular, or soft tissue pathology.  The diagnoses included shrapnel wound scars on both arms, the right shoulder, and both knees.  

A January 2007 VA examination report conducted with respect to an unrelated disability contains information relevant to the instant claim.  The Veteran reported sustaining shrapnel injuries while stationed in Vietnam due to a grenade explosion that injured four soldiers and killed two others.  He stated that he had shrapnel removed at a field hospital before being transported to a hospital at Fort Campbell.

As instructed in the January 2012 Remand, the Veteran underwent a VA examination in February 2012.  He reported having received shrapnel wounds to his left side during service.  Upon physical examination, several scars were noted.  Specifically, there were three linear scars on the left lateral forearm that measured 2 cm, 2 cm, and 4 cm; and an 8 cm scar on the left lateral leg.  None of the scars were painful, unstable, or had frequent loss of covering of skin, and none of the scars resulted in limitation of motion or muscle/nerve damage.  The examiner noted that there were no scars on the right upper extremity, the right lower extremity, the anterior trunk, or the posterior trunk.  He opined that the scars that were shown on examination are "at least as likely as not (50 percent or greater probability)" incurred in or caused by service in Vietnam.  He reviewed the claims file and noted that it "indicates veteran received shrapnel wounds."  The examiner concluded that the Veteran's scars did not impact his ability to work.

      A.  Residuals of Shell Fragment Wounds - Left Side of the Body

The Veteran has given somewhat inconsistent statements with respect to the medical treatment that he received for the alleged shell fragment wounds. He has, however, consistently reported the same history of incurring shrapnel wounds after being sent out into the field in Vietnam. Also, the file contains contemporaneous statements that support his claim of being sent into the field. Thus, the Board finds him to be competent and credible regarding his reports that he sustained shell fragment wounds in Vietnam. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, the Board finds that the evidence supports a finding that residuals of shell fragment wounds to the left side of the body are related service.  Initially, the Board acknowledges that STRs contain no evidence that the Veteran incurred shell fragment wounds while stationed in Vietnam.  The Board also notes that the October 1972 separation examination was normal.  Significantly, however, the March 1973 VA examiner specifically noted the presence of several shell fragment wound scars.  Based on the Veteran's reported history, the February 2012 VA examiner provided a positive nexus opinion with rationale.  

Given that the medical evidence is of relatively equal evidentiary weight, the Board finds that the evidence regarding a nexus to service is in relative equipoise, and, in affording the Veteran the benefit-of-the-doubt, the Board finds that such evidence does support a finding of a positive nexus between his current residuals of shell fragment wounds to the left side of his body and his military service.  Under the benefit-of-the-doubt standard, when a veteran seeks benefits and the evidence is in relative equipoise regarding any issue material to the determination of a matter, the law dictates that the doubt belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has considered the doctrine of reasonable doubt and finds that the record provides at least an approximate balance of negative and positive evidence on the medical nexus question of whether the Veteran has residuals of shell fragment wounds to the left side of his body related to his military service.  Service connection for this disability is, thus, granted.  38 U.S.C.A § 5107 (West 2002 & Supp. 2012). 

      B.  Residuals of Shell Fragment Wounds - Right Side of the Body

Service connection cannot be granted in the absence of a disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, at no time during the current appeal has the Veteran been diagnosed with residuals of shell fragment wounds to the right side of the body.

In reaching this conclusion, the Board has considered the Veteran's contentions that he has residuals of shell fragment wounds to the right side of the body and the March 1973 VA examiner's notation of apparent shrapnel wounds to the right side of the Veteran's body.  However, the evidence of record does not show that he has had any residuals of shell fragment wounds to the right side of the body at any time during the current appeal period.  The February 2012 VA examiner specifically noted that there are no scars on the right side of the Veteran's body.  There is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of residuals of shell fragment wounds to the right side of his body.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's own assertions as to a diagnosis of a disability have no probative value, and the matter of etiology of such a disability need not be addressed. 

As there is no competent evidence of residuals of shell fragment wounds to the right side of the Veteran's body at any time during the current appeal, the Board finds that the preponderance of the evidence is against this service connection claim.  There is no doubt to be resolved.

ORDER

Entitlement to service connection for residuals of shell fragment wounds to the left side of the body is granted.

Entitlement to service connection for residuals of shell fragment wounds to the right side of the body is denied.

REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  As will be discussed below, the failure of the February 2012 VA examiner to respond completely to the Board's questions mandates another remand.

Left Knee

The Veteran is service-connected for status post medial meniscal repair of his left knee, which is currently evaluated as 10 percent disabling, based upon impairment resulting from instability of this joint.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In evaluating disability of the joints, however, all associated symptomatology, including functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45, must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The July 2009 VA examiner noted that flexion was limited to 95 degrees and that pain was present, but did not indicate where it began.  Range of motion after one repetition was noted to be limited to 105 degrees.  The Veteran complained of increased pain and limitation with use of the joint, but the examiner did not provide any basis upon which the extent of such limitation could be measured or evaluated.  Thus, in the January 2012 Remand, the Board asked that a VA examination be conducted to address any left knee instability, pain, or limitation of motion to include after repetitive movement.  The Veteran submitted to a February 2012 VA examination.  Flexion was limited to 120 degrees, with pain at the end of the range of motion.  Range of motion after three repetitions was 125 degrees.  However, the examiner stated that there was "less movement than normal" in the left knee after repetitive testing, as well as pain on movement and disturbance of locomotion.  Given these inconsistent findings, a new examination is required to obtain current findings pertaining to the Veteran's service-connected left knee disability.  

TDIU

The Veteran believes that he is unemployable as a result of his service-connected back and knee disabilities.  In this regard, the Board acknowledges that service connection has been granted for the following disabilities:  degenerative disc disease of the lumbar spine with bilateral radiculopathy and neuropathy (20%); internal derangement of the right knee (10%); status post medial meniscal repair of the left knee (10%); bilateral hearing loss (20%); and tinnitus (10%).  [The Board notes that the Veteran does not contend that his service-connected bilateral hearing loss and tinnitus render him unemployable.]  

The February 2012 VA examiner indicated that the Veteran's back and knee disabilities impact his ability to work.  However, the opinion does not address the degree to which these service-connected disabilities impact his ability to work.  As such, the VA examination of record is inadequate to decide the claim for TDIU.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Thus, the Veteran's claim of entitlement to TDIU must be remanded for new VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the current status of the service-connected status post medial meniscal repair of the Veteran's left knee.  The claims folder, including a copy of this remand and any relevant medical records contained in the Virtual VA system, must be sent to the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must annotate all pertinent pathology associated with the Veteran's service-connected left knee disability - to include any instability, pain, limitation of motion (including after initial and repetitive movement).

The examiner must also opine as to whether the Veteran's service-connected back and knee disabilities alone preclude him from engaging in substantially gainful employment consistent with his educational background and occupational history.  The examiner is hereby informed that the Veteran's service-connected disabilities include degenerative disc disease of the lumbar spine, internal derangement of the right knee, and status post medial meniscal repair of the left knee.  In answering this question, the examiner should specifically address the February 2012 VA examiner's opinion.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the issues of entitlement to a disability rating greater than 10 percent for the service-connected status post medial meniscal repair of the left knee and entitlement to a TDIU.  If either of these benefits remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


